Exhibit 99(b) Revised Segment Results, with Annual Results for the Five Years Ended December 31, 2009, and Quarterly Results for 2009 and 2008 (Pages 1-6) Exhibit 99(b) Revised Segment Results, with Annual Results for the Five Years Ended December 31, 2009, and Quarterly Results for 2009 and 2008 Segment Operations Revenues and segment profit of our operating segments are shown below. As described in our Form 8-K filed February 19, 2010, we reorganized our business effective January 1, 2010 to better align our Consumer & Industrial and Energy businesses for growth. As a result of this reorganization, we created a new segment called Home & Business Solutions that includes the Appliances and Lighting businesses from our previous Consumer & Industrial segment and the retained portion of the GE Fanuc Intelligent Platforms business of our previous Enterprise Solutions business (a business formerly within our Technology Infrastructure segment). In addition, the Industrial business of our previous Consumer & Industrial segment and the Sensing & Inspection Technologies and Digital Energy businesses of Enterprise Solutions are now part of the Energy business within the Energy Infrastructure segment. The Security business of Enterprise Solutions is now reported in GE Corporate Items and Eliminations for periods prior to its sale in the first quarter of 2010. Also, effective January 1, 2010, the GE Capital segment (formerly called Capital Finance) includes all of the continuing operations of General Electric Capital Corporation. As a result of this reorganization, our five operating segments as of January 1, 2010, are as follows: · Technology Infrastructure – our Aviation, Healthcare and Transportation businesses · Energy Infrastructure – our Energy business (including the Sensing & Inspection Technology, Digital Energy and Industrial businesses) and our Oil & Gas business · Home & Business Solutions – our Appliances and Lighting, and Intelligent Platforms businesses · GE Capital – Our Commercial Lending and Leasing, Consumer, Real Estate, Energy Financial Services and GE Capital Aviation Services businesses and General Electric Capital Corporation Corporate · NBC Universal – unchanged Segment profit is determined based on internal performance measures used by the Chief Executive Officer to assess the performance of each business in a given period. In connection with that assessment, the Chief Executive Officer may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Energy Infrastructure, Technology Infrastructure, NBC Universal and Home & Business Solutions; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. All periods presented have been reclassified to conform to the changes in our organization effective January 1, 2010. In addition to providing information on segments in their entirety, we have also provided supplemental information for certain businesses within the segments for greater clarity. General Electric Company and consolidated affiliates Unaudited revised summary operating segment financial information (In millions) Revenues Energy Infrastructure $ Technology Infrastructure NBC Universal GE Capital Home & Business Solutions Total segment revenues Corporate items and eliminations Consolidated revenues from continuing operations $ Segment profit Energy Infrastructure $ Technology Infrastructure NBC Universal GE Capital Home & Business Solutions Total segment profit Corporate items and eliminations ) GE interest and other financial charges ) GE provision for income taxes ) Earnings from continuing operations Earnings (loss) from discontinued operations, net of taxes ) Consolidated net earnings attributable to the Company $ December 31 GE Capital Assets $ First Second Third Fourth Quarter Quarter Quarter Quarter Revenues Energy Infrastructure $ Technology Infrastructure Home & Business Solutions GE Capital NBC Universal Total segment revenues Corporate items and eliminations Consolidated revenues from continuing operations $ Segment profit Energy Infrastructure $ Technology Infrastructure Home & Business Solutions 45 90 GE Capital NBC Universal Total segment profit Corporate items and eliminations ) GE interest and other financial charges ) GE provision for income taxes ) Earnings from continuing operations Earnings (loss) from discontinued operations, net of taxes ) ) ) 40 ) Consolidated net earnings attributable to the Company $ March 31, June 30, Sept. 30, Dec. 31, GE Capital Assets $ First Second Third Fourth Quarter Quarter Quarter Quarter Revenues Energy Infrastructure $ Technology Infrastructure Home & Business Solutions GE Capital NBC Universal Total segment revenues Corporate items and eliminations Consolidated revenues from continuing operations $ Segment profit Energy Infrastructure $ Technology Infrastructure Home & Business Solutions 37 41 GE Capital NBC Universal Total segment profit Corporate items and eliminations ) GE interest and other financial charges ) GE provision for income taxes ) Earnings from continuing operations Earnings (loss) from discontinued operations, net of taxes ) Consolidated net earnings attributable to the Company $ March 31, June 30, Sept. 30, Dec. 31, GE Capital Assets $ First Second Third Fourth Quarter Quarter Quarter Quarter Energy Infrastructure Revenues $ Segment profit $ Revenues Energy $ Oil & Gas Segment profit Energy $ Oil & Gas Technology Infrastructure Revenues $ Segment profit $ Revenues Aviation $ Healthcare Transportation Segment profit Aviation $ Healthcare Transportation ) GE Capital Revenues $ Segment profit $ Revenues CLL $ Consumer Real Estate Energy Financial Services GECAS Segment Profit CLL $ Consumer Real Estate ) Energy Financial Services 75 65 41 31 GECAS First Second Third Fourth Quarter Quarter Quarter Quarter Energy Infrastructure Revenues $ Segment profit $ Revenues Energy $ Oil & Gas Segment profit Energy $ Oil & Gas Technology Infrastructure Revenues $ Segment profit $ Revenues Aviation $ Healthcare Transportation Segment profit Aviation $ Healthcare Transportation GE Capital Revenues $ Segment profit $ Revenues CLL $ Consumer Real Estate Energy Financial Services GECAS Segment Profit CLL $ ) Consumer Real Estate ) Energy Financial Services GECAS
